Citation Nr: 9931788	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cancer metastatic to 
the bone based upon exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from March 1968 to December 
1970, with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for bone cancer due to Agent Orange exposure.  The Board 
remanded this case in March 1998, and it has been returned 
for further appellate review.

The issue has been rephrased to accurately reflect the facts 
of this case.


FINDINGS OF FACT

1.  The appellant served in the Republic of Vietnam during 
the Vietnam Era.

2.  Cancer metastatic to the bone was first shown medically 
several years after separation from service.

2.  The primary site of the cancer metastatic to the bone was 
more likely than not the lungs.


CONCLUSION OF LAW

Lung cancer may be presumed to have been incurred in 
service.38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.309(e) 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has met his burden of 
submitting a well grounded claim.  The record shows that he 
served in the Republic of Vietnam during the Vietnam Era.  In 
addition, evidence submitted in support of his claim includes 
medical opinion that his carcinoma of T- 12 "probably" 
metastasized from the lung.  While this opinion is not 
definitive in nature, the Board finds that it is sufficient 
to well ground this claim.  See generally Guerrieri v. Brown, 
4 Vet.App. 467 (1993) (the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings).

The appellant contends that his cancer of the T- 12 pedicle 
stems from his exposure to Agent Orange in service.  He 
served in the Republic of Vietnam during the Vietnam Era.  
His service medical records are negative for any form of 
malignancy.  In 1979, he presented to the VA Medical Center, 
Houston, with a five month history of progressive back pain.  
According to the hospital summary, work- up showed a poorly 
differentiated small cell carcinoma metastatic to the T- 12 
pedicle.  It was opined that this carcinoma had "probably" 
metastasized from the lung.  However, extensive diagnostic 
testing failed to locate the primary lesion.  An addendum to 
the hospital summary received pursuant to the Board's remand 
in March 1998 states that the final pathology report had been 
returned after the appellant had been discharged from the 
hospital was read as oat- cell cancer.  The appellant was 
begun on chemotherapy as an outpatient.  Subsequent medical 
records show no recurrence of cancer.

Where a veteran who served in the Republic of Vietnam during 
the Vietnam Era shows a current manifestation of a 
presumptive disease related to herbicide exposure, no more 
evidence is necessary to establish a well grounded claim.  
Brock v. Brown, 10 Vet.App. 155, 162-63 (1997).  Under VA law 
and regulations governing claims involving exposure to Agent 
Orange, cancers of the lung are subject to presumptive 
service connection under the provisions of 38 C.F.R. 
§ 3.309(e).  However, a cancer stemming from a tumor of the 
bone is not subject to presumptive service connection.  Id.  

The appellant in this case is presumed to have been exposed 
to Agent Orange during service.  Some years after he was 
separated from the service, he developed cancer metastatic to 
the T- 12 pedicle.  While the primary site of the tumor was 
not identified, there is medical opinion that the primary 
site was probably the lungs.  Pathologic examination of the 
tumor ultimately showed that it was an oat- cell cancer, and 
thus provided support for the opinion that the primary site 
was the lungs.  According to Stedman's Medical Dictionary 303 
(26th ed. 1995), oat cell cancers are frequently observed in 
forms of bronchogenic cancers.

With application of the benefit of the doubt rule, the Board 
concludes that the primary site of the cancer was the lungs.  
Accordingly, the lung cancer is presumed to have resulted 
from the appellant's exposure to Agent Orange in service.  
The appeal is allowed.


ORDER

Service connection for lung cancer metastatic to the bone is 
allowed.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


